 
 
I 
108th CONGRESS
2d Session
H. R. 3746 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2004 
Mr. Tiahrt (for himself, Mr. Ryun of Kansas, Mr. Moran of Kansas, and Mr. Moore) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To designate the community center at McConnell Air Force Base, Kansas, as the Robert J. Dole Community Center in honor of World War II veteran and former United States Representative and Senator Robert J. Dole. 
 
 
1.Designation of community center, McConnell Air Force Base, Kansas, in honor of Robert J. DoleThe community center at McConnell Air Force Base, Kansas, known as Emerald City, shall be known and designated as the Robert J. Dole Community Center in honor of World War II veteran and former United States Representative and Senator Robert J. Dole. Any reference to that community center in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Robert J. Dole Community Center.  
 
